       Case 1:17-cv-10938-IT Document 140 Filed 03/29/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MASSACHUSETTS



 SREYNUON LUNN,                                       Civil No. 17-cv-10938-IT

      Petitioner,                                     Judge Indira Talwani

 v.

 YOLANDA SMITH, Superintendent of
 Suffolk Country House of Correction, et al.,

      Respondents.

                                    JOINT STATUS REPORT

        The undersigned attorneys of record hereby submit this joint status report in

accordance with the Court’s order issued January 21, 2021. See Minute Order, ECF No.

137. In support of this joint status report, the parties state as follows:

        1. On September 11, 2020, the Parties completed their motion for summary

judgement briefing with the filing of Respondents’ reply in support of their cross-motion

for summary judgment. See ECF No. 133. On January 8, 2021, this Court issued a notice,

setting the hearing on the motions for summary judgement for January 26, 2021. See ECF

No. 134.

        2. On January 21, 2021, the Court approved a joint stipulation filed by the parties

to stay all deadlines in this matter pending the results of the parties’ settlement discussions.

See ECF No. 136. The hearing date for the motion for summary judgment briefing was

thus vacated so the parties could discuss settlement. See ECF No. 137

        3. The parties continue to negotiate an administrative resolution of this matter
      Case 1:17-cv-10938-IT Document 140 Filed 03/29/21 Page 2 of 3




without the need for further intervention by the Court.

       4. The parties respectfully request the Court order a subsequent status report to be

filed at least 45 days from today’s date, or by Monday, May 17, 2021.



DATED this 29th day of March, 2021.



/s/ Lindsay M. Vick
Trial Attorney
Attorney for Respondents



/s/ Vito A. Iaia (with permission)
Attorney for Petitioner




                                             2
     Case 1:17-cv-10938-IT Document 140 Filed 03/29/21 Page 3 of 3




Vito A. Iaia                                 BRIAN M. BOYNTON
Ropes and Gray, LLP                          Acting Assistant Attorney General
191 N. Wacker Dr. 32 Fl                      United States Department of Justice
Chicago, IL 60606                            WILLIAM C. PEACHEY
(312) 669-4830                               Director
Vito.Iaia@ropesgray.com                      SAMUEL P. GO
                                             Assistant Director
                                             LINDSAY M. VICK
Matthew R. Segal (BBO # 654489)              Trial Attorney
Laura Rótolo (BBO # 665247)                  Office of Immigration Litigation
Adriana Lafaille (BBO # 680210)              Ben Franklin Station, P.O. Box 868
American Civil Liberties Union               Washington, DC 20044
Foundation of Massachusetts                  (202) 532-4023
211 Congress Street, Suite 301 Boston,       lindsay.vick@usdoj.gov
MA 02110
(617) 482-3170                               Attorneys for Respondents
msegal@aclum.org
lrotolo@aclum.org
alafaille@aclum.org

Laura Murray-Tjan (BBO # 649609)
Federal Immigration Appeals Project,
PLLC
499 Adams Street #272
Milton, MA 02186
(617) 580-1717
laura@fiapboston.com
Attorneys for Petitioner Sreynuon Lunn

Attorneys for Petitioner




                                         3
